Citation Nr: 0517326	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In a January 2000 rating decision, the RO, in relevant part, 
denied service connection for post-traumatic stress disorder 
(PTSD).  In a December 2000 correspondence, the veteran's 
representative requested reconsideration of the PTSD claim.  
In December 2000 and January 2001 rating decisions, the RO 
confirmed the prior denial of service connection for PTSD.  
In March 2001, the veteran filed a notice of disagreement 
(NOD) with the denial of service connection for PTSD.  The RO 
issued the veteran a statement of the case (SOC), and the 
veteran perfected an appeal by filing a timely VA Form 1-9 in 
December 2001.  

The Board notes the December 2000 statement by the veteran's 
representative requesting reconsideration of the claim for 
service connection for PTSD; however, the Board observes that 
the statement does not indicate a desire for review by the 
Board of the January 2000 determination and, therefore, is 
not a NOD.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002); 38 C.F.R. § 20.201 (2004).  Thus, the Board finds 
that the January 2000 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In light of the procedural history, the Board will first 
address the issue of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for PTSD.

On another matter, in the January 2001 rating decision, the 
RO also denied service connection for hypertension as 
secondary to PTSD.  In the December 2001 VA Form 1-9, the 
veteran's representative expressed disagreement with the 
January 2001 rating decision with respect to the denial of 
service connection for hypertension.  

The issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to service 
connection for hypertension as secondary to post-traumatic 
stress disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The January 2000 rating decision, which denied service 
connection for PTSD, is final.

2.  The evidence received since the January 2000 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran's PTSD is related to 
service, and; when considered alone or together with all of 
the evidence of record, it has significant effect upon the 
facts previously considered.


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for PTSD in January 2000 is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. § 3.104(a) (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in December 2000, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a January 2000 rating decision, the RO, in relevant part, 
denied service connection for PTSD.  The RO denied the 
veteran's claim because he failed to furnish evidence of a 
clear diagnosis of PTSD or of a verifiable in-service 
stressor.  The veteran was notified of the decision in 
January 2000.  The veteran did not appeal.  Thus, the January 
2000 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  Therefore, new and material evidence is needed 
to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); 
Barnett, supra.  

VA must review all of the evidence submitted since the 
January 2000 rating decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the January 2000 rating 
decision consists of a letter from D. Sweeney, Psy.D., of the 
Syracuse VA Medical Center (VAMC).  

In a March 2001 letter, Dr. Sweeney writes that the veteran 
has been diagnosed with PTSD using the Clinician Administered 
PTSD Scale and that the veteran has been traumatized by a 
number of experiences in his life, including experiences 
while serving in the military.  Dr. Sweeney lists the 
following in-service stressors: having his head held under 
water by his basic training drill instructor, being exposed 
to a mixture of ammonia and bleach while in the showers with 
the exit denied, being exposed to injured soldiers who 
reportedly scared him repeatedly, and fearing helicopter 
flights from ship to shore on his perception that he was 
about to enter combat with the conviction that he would be 
killed.  Dr. Sweeney concludes that it is evident that the 
PTSD symptoms experienced by the veteran are related to his 
military experience.  

The above evidence is new and material because it suggests 
that the veteran has PTSD that may be related to experiences 
in service, including personal assaults.  It is not merely 
cumulative of earlier information and evidence because the 
evidence on file at the time of the earlier RO decision in 
January 2000 indicated no clear diagnosis of PTSD and no 
evidence of personal assaults.  Thus, this evidence is new 
and material as contemplated by 38 C.F.R. § 3.156(a) and 
provides a basis to reopen his claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for PTSD because the outcome of 
this particular matter represents a favorable action by the 
Board.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for PTSD, the Board may consider the merits of 
that claim only after ensuring that the veteran has received 
the notice and assistance contemplated by the VCAA and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service, including personal assaults 
by his drill sergeant and fellow servicemen.  

Initially, the Board observes that the regulations regarding 
the adjudication of PTSD claims were revised during the 
pendancy of this appeal.  67 Fed. Reg. 10330 (2002).  
Effective March 7, 2002, the regulations now provide that VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2004).  

A review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records or evidence of behavior changes may 
constitute credible supporting evidence of his personal 
assault stressors.  In this regard, the Board observes that 
neither the February 2003 SSOC, March 2004 VCAA notice 
letter, nor December 2004 SSOC provides the pertinent 
regulations with respect to PTSD claims based on personal 
assault.  The Board notes that the February 2003 SSOC states 
in the Reasons and Bases section that there must be other 
evidence that would lead to the reasonable conclusion that 
the incident occurred, including military or civilian 
documentation of behavioral changes after the incident which 
could reasonably be expected from a person who had undergone 
a personal assault, such as sudden requests for other duty 
assignments without justification, obsessive behavior, and 
increased disrespect for military or civilian authority.  
However, pursuant to the VCAA, the Board observes that the RO 
should send the veteran and his representative a letter that 
advises them as required by 38 C.F.R. § 3.304(f)(3) and allow 
them the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

With respect to the issue of service connection for 
hypertension as secondary to PTSD, the Board notes that the 
RO denied this claim in a January 2001 rating decision.  In a 
December 2001 VA Form 1-9, the veteran's representative 
expressed disagreement with the denial of service connection 
for hypertension.  The Board views this statement as a NOD.  
The RO has not issued the veteran a SOC that addresses this 
issue.  Thus, the Board finds that a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2004); Manlincon v. West, 12 
Vet. App. 238 (1999).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with the notice 
required in 38 C.F.R. § 3.304(f)(3) and 
an appropriate opportunity to respond.

2.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  This 
review should include consideration of 
revised 38 C.F.R. § 3.304(f).

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

4.  The RO should also review the issue 
of entitlement to service connection for 
hypertension as secondary to post-
traumatic stress disorder.  If the claim 
is not resolved to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a SOC 
addressing the issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  
The veteran is hereby advised of the need 
to file a timely substantive appeal with 
respect to this issue.  The issue should 
be returned to the Board if, and only if, 
a timely substantive appeal is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


